DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 11.8.22. In view of this communication, claims 13-20 are now pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 11.8.22 is acknowledged.  The traversal is on the ground(s) that applicant believes “On page 2 of the Office action, the inventions are asserted by the Office to be related as the combination and subcombinations, and several reasons are presented in support of the restriction. Applicant respectfully disagrees with the reasons presented, as the restriction has not been properly established under MPEP  806.05(c)”.  This is not found persuasive because :
Invention I , II and III are all classified differently as established in office action dated 9.9.22.
Office action dated 9.9.22 showed the Invention I, II, III to be related as Combination/subcombination and it was shown how the inventions were distinct as per MPEP 
MPEP § 806.05(c).

Therefore, the requirement for restriction is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in part the limitation “a gear is fixedly coupled to the inner shaft” . It is not clear what is meant by “fixedly coupled”. To advance prosecution, Examiner interprets “fixedly coupled” same as gear rotates when shaft rotates. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 recites in part the limitations “gear splashing the coolant directly into the first sump”.  There is no antecedent basis for the limitation “first sump”.  Examiner is interpreting “first sump” to be same as “shaft sump” in order to advance prosecution.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamatsu et al (WO2020179219A1), hereinafter referred to as Nakamatsu.
Regarding Claim 13, Nakamatsu discloses (Fig 1 below)
A method, comprising: 
rotating an inner shaft (Fig 1, 21) via operation of an electric motor (Fig 1, 2), the inner shaft coaxial with and extending through an outer shaft (Fig 1, 20); 
delivering a coolant [Para 0016 discloses refrigerant “O”] from a gearbox sump (Fig 1, P) to a shaft sump (Fig 1, 93) via splashing of the coolant during rotation of the inner shaft [Para 0147 discloses oil moving up via element 91a due to rotation of shaft 21, movement as disclosed will cause splashing]  ; 
delivering the coolant from the shaft sump (Fig 1, 93) to an internal volume (Fig 1, 91c) of the electric motor via rotation of one or more surface features affixed to the inner shaft [Para 0148, 0149 discloses in-shaft path 91c and being a surface, it will have feature to it which will rotate with shaft] ; and 
delivering the coolant from the internal volume (Fig 1, 91c) of the electric motor to the gearbox sump (Fig 1, P) via gravity drainage [Para 0150 discloses oil dripping from stator 30 to motor chamber 81 and then to gear chamber 82 in the negative Z direction which is in the direction of gravity as disclosed in Para 0010].  

    PNG
    media_image1.png
    757
    649
    media_image1.png
    Greyscale


Regarding Claim 14, Nakamatsu discloses the method of claim 13, Nakamatsu further discloses the shaft sump (Fig 1 above, 93) only receives the coolant [Para 0016 discloses refrigerant “O”] via the splashing of the coolant [Para 0147 discloses oil moving up via element 91a due to rotation of shaft 21, movement as disclosed will cause splashing]  .  
Regarding Claim 15, Nakamatsu discloses the method of claim 13, Nakamatsu further discloses a gear (Fig 1 above, 5, 51) is fixedly coupled (see 112(b) rejection) (gear 5, 51 is fixedly coupled through intermediary gear elements 43, 45 to inner shaft and rotates when inner shaft 21 rotates) to the inner shaft (Fig 1, 21) and extends into the gearbox sump (Fig 1, P), and wherein the splashing of the coolant [Para 0147 discloses oil moving up via element 91a due to rotation of shaft 21, movement as disclosed will cause splashing]  comprises the gear (Fig 1, 5, 51) splashing the coolant directly into the first sump (Fig 1, 93)(see 112(d) rejection above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu in view of Reis et al (US20070169583A1), hereinafter referred to as Reis.
Regarding Claim 16, Nakamatsu discloses the method of claim 13. Nakamatsu further discloses a gear (Fig 1 above, 5, 51) is fixedly coupled (see 112(b) rejection) (gear 5, 51 is fixedly coupled through intermediary gear elements 43, 45 to inner shaft and rotates when inner shaft 21 rotates) to the inner shaft (Fig 1, 21) and extends into the gearbox sump (Fig 1, P),  and wherein the splashing of the coolant comprises the gear splashing the coolant [Para 0147 discloses oil moving up via element 91a due to rotation of shaft 21, movement as disclosed will cause splashing]to flow the splashed coolant into the shaft sump (Fig 1, 93).  Nakamatsu does not explicitly disclose  splashing the coolant against a portion of a gearbox housing including one or more baffles affixed thereto, the one or more baffles configured to flow the splashed coolant into the sump.
Reis discloses (Reis, Fig 3 below) splashing the coolant against a portion of a gearbox housing (Reis, Fig 3, 46)  including one or more baffles (Reis, Fig 3, 46) affixed thereto, the one or more baffles configured to flow the splashed coolant into the sump [Reis, Para 0032 discloses directional targeting of coolant as depicted by arrow 40 in Fig 3 of Reis].
Regarding Claim 17, Nakamatsu in view of Reis  discloses the method of claim 16. Nakamatsu in view of Reis  further discloses the gearbox sump (Nakamatsu , Fig 1 above, P)(Reis, Fig 7 below, Gs) is integrally formed in the gearbox housing (Nakamatsu , Fig 1, 82)(Reis, Fig 7, 46) opposite to the one or more baffles (Reis, Fig 7, 46) [Reis, Fig 3 shows coolant is being  deflected off the top element 46 into the opposite placed sump shown by element Gs in Fig 7].  
Therefore, for claims 16 and 17, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Nakamatsu modified by the directional targeting of coolant using the baffle and /or gearbox housing walls and placing the sump opposite to the baffle/housing wall as taught by Reis in order to not have additional pump and thereby reduce cost [Reis, Para 0008].

    PNG
    media_image2.png
    615
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    447
    620
    media_image3.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu in view of Fan  et al (CN 1913287 A), hereinafter referred to as Fan.
Regarding Claim 18, Nakamatsu discloses the method of claim 13. Nakamatsu further discloses the delivery of the coolant [Para 0016 discloses refrigerant “O”] from the shaft sump (Fig 1 above, 93) to the internal volume (Fig 1, 91c) of the electric motor (Fig 1, 2) . Nakamatsu does not explicitly disclose  inducing flow of the coolant along the outer shaft only based on the rotation of the inner shaft.  
Fan discloses inducing flow (Fan, Fig 1 below, 6) of the coolant along the outer shaft (Fan Fig 1, 7, Fo) only based on the rotation of the inner shaft (Fan, Fig 1,11, 6) [Even though outer shaft is rotating , the flow is only happening due to the features on the inside of the inner shaft).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Nakamatsu modified by the induction of flow by rotating inner shaft having spiral features as taught by Fan and having the flow in the direction of the outer shaft in order to not have an additional pump , thereby reducing cost while cooling the areas that need to be cooled.

    PNG
    media_image4.png
    415
    598
    media_image4.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu in view of Yu(CN 107795493 A).
Regarding Claim 19, Nakamatsu discloses the method of claim 13. Nakamatsu does not explicitly disclose the one or more surface features is configured as an external helical threading.  
Yu discloses the one or more surface features (Yu, Fig 1 below, 8) is configured as an external helical threading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Nakamatsu modified by the helical thread features as taught by Yu in order to transport fluid as is well known as is well known in the art.

    PNG
    media_image5.png
    249
    571
    media_image5.png
    Greyscale

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu in view of Rebele et al (US 20160059949 A1), hereinafter referred to as Rebele.
Regarding Claim 20, Nakamatsu discloses the method of claim 13. Nakamatsu does not explicitly disclose the one or more surface features is configured as a propeller.
Rebele discloses the one or more surface features (Rebele, Fig 5 below, 30, 32) is configured as a propeller [Rebele, Para 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Nakamatsu modified by the propeller features as taught by Rebele in order to move fluid as is well known as is well known in the art.

    PNG
    media_image6.png
    477
    677
    media_image6.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832